DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3 are pending.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The following title is suggested: ELECTRONIC DEVICE HAVING CONNECTORS ON RIGID FLEXIBLE BOARD.

Abstract
	The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length.  The content of a patent abstract should be such as to enable the reader thereof, regardless of his or her degree of familiarity with patent documents, to determine quickly from a cursory inspection of the abstract the nature and gist of the technical disclosure and that which is new in the art to which the invention pertains.  It should not copy the claims.  Correction is required. See MPEP §608.01(b).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (US 2021/0175608 A1) in view of Kim et al. (US 2017/0061858 A1) and Tsuchida (US 20170132972 A1).
	As to claim 1, Ramasamy teaches an electronic device (Ramasamy, Abs., an “information handling system”) comprising: 	
	a first chassis (Ramasamy, FIG. 3B, [0073], Examiner interprets “B-cover 306” of “metal chassis 300” as the 1st chassis); 
	a second chassis (Ramasamy, FIG. 3B, [0073], Examiner interprets “C-cover 308” of “metal chassis 300” as the 2nd chassis) rotatably connected to (Ramasamy, see FIG. 3B, [0073], “ the hinge may be any type of hinge (e.g., part of a drop barrel hinge 312) that mechanically couples the A-cover/B-cover assembly of the display chassis portion to the C-cover/D-cover assembly of the base chassis portion so as to allow the display chassis to be rotated away from and to the base chassis”) the first chassis (Ramasamy, FIG. 3B, [0073], “B-cover 306” of “metal chassis 300”) through a hinge (Ramasamy, e.g., FIG. 3B, [0073], “drop barrel hinge 312”); 
	a display (Ramasamy, see FIGS. 1 and 3B, [0073], “video display unit 110”) having an OLED panel (Ramasamy, see FIGS. 1 and 3B, [0073], “such as … an organic light emitting diode (OLED)”) stored in (Ramasamy, see FIG. 3B) the first chassis (Ramasamy, FIG. 3B, [0073], “B-cover 306” of “metal chassis 300”); and 
	a control board stored in the second chassis and mounted with a control unit that controls driving of the OLED panel (Ramasamy, FIG. 3B, [0073], “metal chassis 300 may further include the C-cover 308 functioning to enclose the cursor control device and/or the keyboard 112 acting as an alpha numeric input device within a base chassis portion with the D-cover”), 
	wherein the display (Ramasamy, see FIGS. 1 and 3B, [0073], “video display unit 110”) further comprises: 
		a Flexible Printed Circuit (FPC) that electrically connects the OLED panel and the control board (Ramasamy, [0086], “Example flex cables include any one or a combination of a touch display FPC, an embedded display port (eDP) FPC, a camera FPC, or any other cable used to transfer power and/or data to and from any device within the A-cover 302 or D-cover 304”).
	Ramasamy fails to explicitly teach “a first connector”; and “a second connector connected to the first connector”.
	However, Kim teaches the concepts of a first connector (Kim, FIG. 1, [0063], “first connecting unit 110 (e.g., a first connector 110)”); and 
	a second connector (Kim, FIG. 1, [0063], “second connecting unit 210 (e.g., a second connector 210)”) connected to the first connector (Kim, see FIG. 1, [0064], “the first connecting unit 110 may be included in the display panel 100, and the second connecting unit 210 may be included in the driving device 200. The first connecting unit 110 and the second connecting unit 210 may be electrically or physically connected”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify “video display unit 110” taught by Ramasamy to further comprise “first connector 110” and “second connector 210”, as taught by Kim, in order to provide “a display apparatus to connect a display panel and a driving device to each other, or to separate a display panel and a driving device from each other” (Kim, [0009]).
	Ramasamy in view of Kim fails to explicitly teach “a non-volatile memory that stores first correction data based on an initial state of each pixels of the OLED panel and second correction data based on a usage status of each of the pixels of the OLED panel”.
	However, Tsuchida teaches the concept of a non-volatile memory that stores first correction data (Tsuchida, FIG. 3, [0051], “1st correction data”) based on an initial state of each pixels (Tsuchida, FIG. 3, [0051], “is, for example, data for reducing luminance unevenness when each of the pixels 400 of the display 40 emit light based on the video signal transmitted to display device 1 from the outside”) of the OLED panel (Tsuchida, FIG. 2, [0037], “organic EL element(s) 401”) and second correction data (Tsuchida, FIG. 3, [0064], “the luminance signal corrector 131 corrects the luminance signal corresponding to the pixel 400 using the second correction data expanded by the data expander 132”) based on a usage status of each of the pixels of the OLED panel (Tsuchida, FIG. 3, [0065], “out of the second correction data (gain correction value, offset correction value), the luminance signal corrector 131 multiplies (or divides) the data voltage corresponding to the pre-correction luminance signal by the gain correction value, and adds (or subtracts) the offset correction value to the product, and outputs the result to the data line drive circuit 20. With this, it becomes possible to reduce correction data volume and transfer rate while ensuring luminance correction accuracy”).
	At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “driving device 200” taught by Kim to further store and use the “1st and 2nd correction data”, as taught by Tsuchida, in order to provide a “display device correction method which reduce correction data volume and transfer rate while ensuring correction accuracy” (Tsuchida, [0009]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ramasamy et al. (US 2021/0175608 A1) in view of Kim et al. (US 2017/0061858 A1), Tsuchida (US 20170132972 A1) and Ham et al. (US 2020/0176386 A1).
As to claim 2, Ramasamy in view of Kim and Tsuchida teaches the electronic device according to claim 1, wherein the display (Ramasamy, see FIGS. 1 and 3B, [0073], “video display unit 110”) has a certain board mounted with the non-volatile memory (Kim, FIG. 1, [0063], a board with “driving device 200”) and the second connector (Kim, FIG. 1, [0063], “second connecting unit 210 (e.g., a second connector 210)”), and - 15 -the board (Kim, FIG. 1, [0063], the board with “driving device 200”) is stored in the second chassis (Ramasamy, FIG. 3B, [0073], “C-cover 308” of “metal chassis 300”).  Examiner renders the same motivation as in claim 1.
Ramasamy in view of Kim and Tsuchida fails to explicitly teach the certain board to be a specific board, especially in view of claim 3, “mounted with the non-volatile memory and the second connector”.
However, Ham teaches the concept of the certain board to be a specific board (Ham, FIGS. 1A-1B, [0040], “the PCB is a rigid flexible board”). 
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the certain PCB board to be the “rigid flexible board”, as taught by Ham, in order to provide “reducing the thickness of printed circuit boards (PCBs)” (Ham, [0003]).
As to claim 3, Ramasamy in view of Kim and Ham teaches the electronic device according to claim 2, wherein the FPC (Ramasamy, [0086], “Example flex cables include any one or a combination of a touch display FPC, an embedded display port (eDP) FPC, a camera FPC, or any other cable used to transfer power and/or data to and from any device within the A-cover 302 or D-cover 304”) and the board (Kim, FIG. 1, [0063], the board with “driving device 200”) are an integrally formed rigid flexible board (Ham, FIGS. 1A-1B, [0040], “ the PCB is a rigid flexible board in which the rigid portion R and the flexible portion F are integrally formed”).  Examiner renders the same motivation as in claim 1.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: (1) Suzuki et al. (US 2018/0061869 A1) teaches the concept of a “rigid flexible board” ([0158]); and (2) Sun et al. (US 2021/0082335 A1) teaches the concept of “1st and 2nd connectors” (Abs.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jun. 15, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***